Case 2:19-cv-13642-SFC-DRG ECF No. 1-2, PagelD.19 Filed 12/11/19 Page 1 of 3

EXHIBIT A
 

 

 

if
o

Personal desorption of holler CLICKS Registration) VO. AOTEZ75334

I certify that the desc ypiiyn giver is true, and that the photogopl yfizced
Wate.of birth: hereta ts alien, DOS Ag.

Jez MALE

v62

 

aut ts E Sas = / Gonyblete. apd MLO SLIME E of holder)

JOE. 9. UME: | Beit hnown that, pursuant to in opplication fled with the Sewetaryof
ee | Appel a og ef Pe

Oe

2 The Secretary having found that: : Hs eS
- MAZEN SHWEIKA.
resting a: SOUTHGATE, MICHIGAN

having complied. in all respects: with: ale, of the opplicable, bf OUISLONS: f the
naturalization laws of the United States, being entitled to be admitted as
— @ MECH oS the United. States, and: hang: taker the oath: of allegiance AO
ceremoty conducted bi
US DISTRICT COURT EASTERN REGION SD

at: DEYROIT,MICHIGAN =——=«O’s“ MAY 118, 2017

 

 

 

eer ‘suchipersor jixadnitted as-w cttizer of the United States, of America

ALTERATION OR MISUSE OF THIS DOCUMENT
IS AFEDERAL OFFENSE AND PUNISHABLE BY LAW

 

 

 

 

 

 

FORM N-SSO (REV. 10/12)
Case 2:19-cv-13642-SFC-DRG ECF No. 1-2, PagelD.21 Filed 12/11/19 Page 3 of 3

 

  

scraped ptt a

Lene
SEE ee dpmarimesrtihinak eau oesnald®

/

{We wey Xe vot ¢ ait

Of the United St Slates,
jin Onder ta. for a more perfect Ution,
establish Justice, insure donnestic: Trang ueelity,
the comin Hefence,

~ Datecof birth Date dein

1962,
/PlAGs wrth / Lieu de nal

AJORDAN.

Date of issua {Date de deka / Fegha de et
